Citation Nr: 1638950	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-18 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right leg disability, to include right foot drop.

2.  Entitlement to service connection for vertigo, to include as secondary to service-connected hearing loss and/or tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1949 to November 1951.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Board remanded the claims in October 2014 and November 2015.

The Veteran was scheduled for a video conference hearing in August 2014.  However, he failed to report for this hearing and provided no explanation for his failure to report.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for vertigo is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's currently diagnosed right foot drop is at least as likely as not related to active service.


CONCLUSION OF LAW

Right foot drop was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim for service connection is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran claims that he injured his right ankle in basic training and that he has experienced symptoms of right foot drop since 1949.  See VA treatment record, April 2011.  An August 2014 VA EMG test showed results that were consistent with a right peroneal nerve lesion on the side and right S1 radiculopathy.  The results noted that the location of the lesion could not be identified because the lesion was 49 years old.  

The Veteran was afforded a VA opinion to address whether his right foot drop was related to service in September 2015 with a December 2015 addendum.  The examiner noted the Veteran's reports of an inservice right ankle injury, but found that his right foot drop was not related to service because the onset of foot drop from an acute injury would have been more sudden, not over 50 years later.  The Board notes, however, that the Veteran has not claimed that his foot drop began 50 years after the injury, rather he reported experiencing symptoms of foot drop at the time of the injury.  Given this contention, the examiner's opinion that foot drop from an acute injury occurs suddenly after the injury actually supports the Veteran's claim.  Rather than remand this claim yet again for another opinion that accurately considers the Veteran's contentions, the Board finds that this opinion is sufficient to grant service connection for right foot drop.  

Accordingly, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current right foot drop is related to his military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for right foot drop is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for right foot drop is granted.


REMAND

The Board's November 2015 remand directed the AOJ to obtain an addendum opinion regarding the nature and etiology of the Veteran's claimed vertigo from the August 2015 VA examiner.  The examiner indicated that he could not provide such an opinion without examining the Veteran in person.  The VA Medical Center (VAMC) scheduled the Veteran for an in-person examination, but cancelled it in March 2016 because the Veteran reported that he was unable to attend due to travel for the following three to four months.  It is unclear whether the Veteran would be available to report for an examination following his travel or why the VAMC did not schedule him for an examination at that time.  As it is not clear that the Veteran was given an adequate opportunity to report for an examination, the Board finds the case must be remanded to schedule him for another examination.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to address the nature and etiology of his claimed vertigo.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.  All appropriate testing should be completed.

The examiner should state whether the Veteran has or had at any point during the appeals period (June 2011 to the present), a current diagnosis of vertigo.  If so, s/he should then state whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's vertigo was caused or aggravated by his active service or his service-connected hearing loss and/or tinnitus.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above action, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


